Citation Nr: 0305752	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.  

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which denied the veteran's 
application to reopen his claim for service connection for 
residuals of a fracture of the right foot.  

The Board of Veterans' Appeals (Board) reopened the claim for 
service connection for residuals of a fracture of the right 
foot in June 2001.  The Board remanded the claim to the RO 
for further development.  The United States Court of Appeals 
for Veterans Claims (Court) in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  In the 
remand the Board ordered that the RO make an additional 
search for service medical records, request the veteran 
identify any records of treatment for the right foot 
disorder, afford the veteran a VA examination, and review the 
claim under the Veterans Claims Assistance Act.  The RO has 
completed the development ordered in the remand to the extent 
possible.  The claim is therefore ready for further appellate 
review.  


FINDING OF FACT

The veteran's degenerative changes of the right foot were 
first shown many years after service and the preponderance of 
the medical evidence is against a causal relationship between 
a current right foot disability and any incident of service, 
to include an injury.  




CONCLUSION OF LAW

Service connection for residuals of a fracture of the right 
foot, to include arthritis, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  In the June 
2001 remand the Board notified the veteran of the provisions 
of the VCAA.  

There is no indication there is any additional relevant 
evidence that has not been obtained.  In June 2001 the 
veteran submitted his review of the evidence in the claims 
folder.  He did not identify any additional records which had 
not already been obtained.  The veteran asserts there are 
missing service medical records.  Pursuant to the Board's 
remand order, the RO made another request for any additional 
service medical records that might be available but that 
search failed to produce any additional service medical 
records.  

The RO sent a letter to the veteran in September 2001, which 
informed him of the provisions of the VCAA.  In the letter 
the RO explained what evidence was needed to establish 
entitlement to service connection.  The RO also listed the 
evidence they had requested for him.  They asked the veteran 
to identify any additional sources of treatment.  They 
explained the different kinds of evidence which could be 
submitted.  The veteran did not respond to the September 2001 
letter.  The RO arranged for the veteran to be examined by VA 
in October 2002.  A review of the examination report reveals 
it addressed the questions outlined by the Board in the 
remand.  

The RO issued a supplemental statement of the case to the 
veteran in December 2002.  It listed all the evidence 
considered by the RO.  The RO readjudicated the veteran's 
claim on the merits.  It explained there was no evidence of 
arthritis within one year of service separation and no 
competent medical evidence of any current residuals of a 
fracture of the right foot.  The veteran has not identified 
any additional treatment for a right foot disability.  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.  The veteran has been generally kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background.  Examination of the veteran's feet at the 
time of his entrance into service in December 1961 revealed 
his feet were abnormal.  Moderate second degree pes planus 
was diagnosed.  July 1963 service medical records read "cast 
off."  A separate entry reads, "Old injury, still bothering 
PT on (L) foot."  August 1963 records reveal the veteran 
complained his left foot hurt.  He injured it playing 
football in July.  Examination revealed moderate pes planus 
with no acute change.  An undated X-ray of the left foot was 
negative for a fracture.  An August 1963 Report of Medical 
Examination revealed no abnormality of the feet.  The veteran 
was found qualified for football.  On his Report of Medical 
History the veteran denied any history of foot trouble.  At 
service separation in December 1964 no abnormality of the 
feet was noted.  On his December 1964 Report of Medical 
History the veteran again denied any history of foot trouble.  

On his original claim in March 1996 the veteran stated he was 
treated at North Carolina Baptist Hospital.  The RO obtained 
those records, which included an August 1985 report of an X-
ray of the right foot.  The X-ray revealed a large calcaneal 
spur on the plantar surface and no evidence of an acute 
fracture.  In March 1986 records the veteran claimed a 
history of intermittent right heel pain.  X-rays of the right 
foot compared with August 1985 revealed no significant 
interval change.  A large spur at the inferior margin of the 
calcaneous was again noted.  The examiner's impression was 
heel spur.  

The veteran submitted a statement from his spouse in October 
1998.  She stated she was the veteran's girlfriend from 1961 
to 1966.  She recalled that he broke his right foot in 1964, 
and came home with a cast on his right foot.  

In March 1999 the veteran submitted a copy of a medical 
report from Orthopaedic Surgery at Bowman Gray, which shows 
that he was seen for a right foot disorder.  History obtained 
at that time included a right foot injury while on active  
duty; the veteran stated that he was stepped on while playing 
football, resulting in a fracture.  He indicated that he had 
done well for a number of years but that the foot bothered 
him when it was cold.  X-rays revealed mild to moderate 
osteoarthritic changes with spurring in the naviculo-
cuneiform and in the mid foot joints, less so in the 
remaining joints.  The assessment was mild to moderate 
osteoarthritis of the mid- foot.  

The veteran submitted a statement from HH in December 1999.  
HH wrote that he remembered the veteran had a broken leg.  He 
recalled the veteran sitting on a bunk with his right leg in 
a cast.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in April 2001 in Washington.  The veteran 
testified he played football with the 82nd Airborne football 
team.  He recalled a specific injury during that time when 
his right foot was stepped on, resulting in fracture on the 
"tip" of his right foot.  (T-3).  The veteran further 
testified that he had a popping noise in his foot immediately 
after the injury, which stopped then started back up and 
continued for many years.  He still had the popping noise and 
when he walked or stood for a certain length of time and his 
foot became tired and weak.  (T-4).  When asked if there were 
any treatment records that were not in his file, the veteran 
responded, in essence, that he treated his foot himself with 
heat and ointment.  (T-7).  The cast in service covered his 
entire foot and went three quarters of the way up his leg.  
(T-8).  The veteran asserted that there are missing service 
medical records.  (T-9).  

An additional statement from HH was added to the claims 
folder.  HH stated he served in the same company and platoon 
with the veteran.  He remembered the veteran having a broken 
right leg due to a football injury.  

The RO made an additional request for service medical records 
in February 2002, the RO noted a thorough search of the 
veteran's record failed to produce any additional service 
medical records.  

A VA examination was conducted in October 2002.  Examination 
revealed both feet were flat.  They were straightened in the 
medial and longitudinal arch and there was some pronation of 
the hindfoot.  The veteran had mild tenderness on vigorous 
deep palpation over the dorsum of the midfoot on the right.  
The examiner noted previous X-rays as late as 1986 had not 
shown evidence of a fracture.  X-rays of the right foot 
revealed mild degenerative changes.  The veteran had a 
plantar calcaneal spur.  No acute bony process was 
identified.  The veteran had pedis planus and a hammertoe 
deformity.  The diagnoses were symptomatic flatfoot and 
degenerative changes of the right foot.  

Following the October 2002 foot examination, the VA examiner 
opined that he did not believe the present degeneration in 
the veteran's right foot was causally related to the 
veteran's service injury, including a fracture, if he had 
one, that the injury or fracture had long healed, and that 
there was no evidence of an immediate residue of the same.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim may still be established pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App 488, 495-98 (1997).  

Nevertheless, notwithstanding the appellant's showing of in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  

Analysis.  The veteran's pre-enlistment examination showed 
that he had moderate second degree pes planus upon entry onto 
active duty.  As to the disability at issue, a fracture of 
the right foot, the Board notes there is sufficient evidence 
of record to show that the veteran wore a cast, although the 
evidence as to which leg or foot is conflicting, with service 
medical records indicating a left foot injury and an X-ray of 
the left foot being negative for a fracture.  Notwithstanding 
this evidence, the  Board finds that the service medical 
records reflecting that a foot or leg cast was applied and 
removed, along with the statements of the veteran, his spouse 
and HH are sufficient to establish the veteran injured his 
right foot and wore a cast in service.  However, subsequent 
to the injury, August 1963 and December 1964 examinations, 
the latter performed upon the veteran's separation from 
service, were negative for any pertinent abnormal findings 
for either foot.  Reports of Medical History associated with 
those examinations show that the veteran denied any history 
of foot trouble on both occasions.  

The veteran has also testified he had symptoms of popping in 
the right foot since service.  In reviewing the post-service 
medical evidence on file, the Board notes an X-ray of the 
right foot revealed a calcaneal spur but no evidence of an 
old fracture.  Aside from evaluation for a heel spur in the 
mid-1980s, there is nothing further until 1999, when an X-ray 
examination showed mild to moderate osteoarthritis of the 
right mid-foot.  As the veteran's arthritis of the right foot 
is first shown many years after service, presumptive service 
connection is not warranted based on 38 C.F.R. §§ 3.307, 
3.309.  The central question is whether the veteran has a 
current right foot disability that is causally linked to 
service or, more specifically, whether he has any current 
residuals of an in-service right foot injury, to include a 
fracture.  

There is no competent evidence that links the veteran's 
current degenerative changes or osteoarthritis of the right 
foot with any incident of service, to include trauma.  The 
veteran, his spouse and HH are competent to report symptoms 
or in this case visible evidence of injury such as a cast.  
Nevertheless, lay persons are not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Court has held the veteran may testify as to symptoms 
experienced since service for the purposes of establishing 
continuity of symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997).  Even when continuity of symptoms has been 
established competent medical evidence is still required to 
provide a link between service, the reported symptoms and a 
current diagnosis of a disorder.  Sacks v. West, 11 Vet. 
App. 314 (1998).  

The only medical evidence of record which addresses the 
question at hand is the report of a VA foot examination dated 
in October 2002.  Following a detailed history and thorough 
examination of the veteran, the VA examiner opined that he 
did not believe there was any causal relationship between a 
current right foot disorder and service.  The examiner 
specifically noted that any injury or fracture that may have 
occurred must have completely healed because there were no 
residuals of a fracture of the right foot present.  In the 
absence of competent medical evidence linking the veteran's 
currently diagnosed degenerative changes of the right foot to 
service, to include an injury or fracture, the veteran's 
claim must be denied.  

There is service and post-service medical evidence of pes 
planus or flat feet.  The Board parenthetically notes that 
pes planus was diagnosed at the time of the veteran's 
entrance into service.  In any event, the veteran has not 
submitted a claim for service connection for pes planus; he 
specifically claims service connection for residuals of a 
fracture of the right foot.  

In sum, the veteran's degenerative changes of the right foot 
were first shown many years after service and the 
preponderance of the medical evidence is against a causal 
relationship between a current right foot disability and any 
incident of service, to include an injury.  There is no 
competent evidence of current residuals of a claimed in-
service fracture of the right foot.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a fracture of the right 
foot is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

